Citation Nr: 0703861	
Decision Date: 02/07/07    Archive Date: 02/14/07

DOCKET NO.  03-10 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington



THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
20 percent for lumbosacral degenerative disc disease (DDD) 
for the period prior to May 26, 2006.

2.  Entitlement to an initial disability rating in excess of 
40 percent for lumbosacral DDD for the period since May 26, 
2006.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from November 1996 to 
September 2000.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Seattle, Washington.


FINDINGS OF FACT

1.  Prior to May 26, 2006, the veteran's service-connected 
lumbosacral DDD is manifested by subjective complaints of 
constant pain, stiffness and tenderness, and intermittent 
tingling, numbness and radiculopathy into her right buttock 
and leg, and objective evidence of at most moderate 
limitation of motion with forward flexion limited to 40 
degrees and extension to 20 degrees; there is MRI and X-ray 
evidence of minimal disc bulging with no evidence of disc 
herniation, or spinal stenosis and no more than mild DDD.  
There is no other evidence of neurologic disability.

2.  Since May 26, 2006, the veteran's service-connected 
lumbosacral DDD is manifest by subjective complaints of 
constant severe low back pain with radiation into the right 
buttock and leg; objectively, forward flexion is limited to 
30 degrees, extension to 10 degrees with additional loss of 
up to 30 degrees of motion with repetitive movement flares; 
there is X-ray evidence of some degenerative changes.  There 
is no other evidence of neurologic disability. 


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 
percent for lumbosacral DDD prior to May 26, 2006, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.1, 4.2, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5235-5243 (2006); 38 C.F.R. § 4.71a, Diagnostic Codes 
5292, 5293, 5295 (2002)

2.  The criteria for a disability rating in excess of 40 
percent for lumbosacral DDD since May 26, 2006, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.1, 4.2, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5235-5243 (2006); 38 C.F.R. § 4.71a, Diagnostic Codes 
5292, 5293, 5295 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties To Notify And Assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim.  See 38 C.F.R. § 3.159 (2006).  These 
notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
is issued by the agency of original jurisdiction.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  

In the present appeal, after service connection was initially 
granted for lumbosacral DDD in a May 2001 rating decision, 
the RO provided the veteran with notice regarding what 
information and evidence was needed to substantiate her claim 
for an initial increased disability rating, as well as what 
information and evidence must be submitted by the veteran, 
what information and evidence would be obtained by VA, and 
the need for the veteran to submit any evidence in her 
possession that pertained to the claim in May 2005, January 
2006, March 2006 and July 2006 letters.  Although the RO 
notification letters were not provided to the veteran until 
after the initial rating decision, the Board finds that, 
under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence she should submit to substantiate the 
claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  
Further, the veteran has been provided with several 
opportunities to submit evidence and argument in support of 
her claim.  Therefore, the Board finds that any defect with 
respect to the timing of the receipt of the VCAA notice 
requirements for her claim is harmless error in this case.

The Board further notes that, in this case, the appeal of the 
initial rating for lumbosacral DDD arises not from a 
"claim" but from a NOD filed with the RO's initial 
assignment of a rating upon granting service connection.  In 
such cases, VA regulations require a statement of the case 
(SOC) to be issued to inform the veteran of the laws and 
regulations pertaining to the appeal and the evidence on 
which the decision was based, and a VCAA notification letter 
is not necessary.  VAOPGCPREC 8-2003 (Dec. 22, 2003).  

The SOC in this case, issued in February 2003, and the SSOCs 
issued subsequently cured the procedural deficiency, if any, 
involved when the RO did not send a notice letter prior to 
the initial adjudication of the veteran's claim for service 
connection because the SOC and SSOCs, together with the 
letters sent in 2005 and 2006 fulfilled the requirements of a 
VA notification letter.  The SOC and SSOCs informed the 
veteran not only of the laws and regulations pertaining to 
service connection and to her appeal of the disability rating 
assigned but also of the reasons for the denial of a higher 
rating.  In informing her of the reasons for its action, the 
RO was informing her of what evidence was lacking that she 
could submit to substantiate her appeal.  In response to 
these documents, the veteran submitted additional evidence 
pertaining to her claim.  Thus, the requirements with respect 
to the content of the VA notice were met with regard to the 
claim for an increased initial disability rating for 
lumbosacral DDD in this case.  

With regard to notice of the five elements of an appeal, the 
Board observes that the veteran was provided with notice of 
what type of information and evidence was needed to 
substantiate her claim for an increased disability rating for 
lumbosacral DDD and was also provided with notice of the type 
of evidence necessary to establish an effective date for her 
initial disability rating for such disability in the March 
and July 2006 letters.  Therefore, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  

Finally, the duty to assist the veteran also has been 
satisfied in this case.  Service medical records as well as 
VA and private medical records are in the claims file and 
were reviewed by both the RO and the Board in connection with 
the appellant's claim.  VA is not on notice of any evidence 
needed to decide the claim which has not been obtained or 
which VA has not notified the veteran of its inability to 
obtain such evidence and advised her that it was her 
responsibility to obtain such evidence.  Moreover, four VA 
medical examination reports are of record in conjunction with 
this appeal.  38 C.F.R. § 3.159(c)(4).  For these reasons, 
the Board concludes that VA has fulfilled the duty to assist 
the veteran in this case. 

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

However, there is a distinction between an appeal of an 
original or initial rating and a claim for an increased 
rating, and this distinction is important with regard to 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  For example, the rule 
articulated in Francisco v. Brown--that the present level of 
the veteran's disability is the primary concern in an claim 
for an increased rating and that past medical reports should 
not be given precedence over current medical findings--does 
not apply to the assignment of an initial rating for a 
disability when service connection is awarded for that 
disability.  Fenderson, 12 Vet. App. at 126; Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Instead, where a veteran 
appeals the initial rating assigned for a disability, 
evidence contemporaneous with the claim and with the initial 
rating decision granting service connection would be most 
probative of the degree of disability existing at the time 
that the initial rating was assigned and should be the 
evidence "used to decide whether an original rating on 
appeal was erroneous . . . ."  Fenderson, 12 Vet. App. at 
126.  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of 
the initial rating, "staged" ratings may be assigned for 
separate periods of time based on facts found.  Id.

The veteran's service-connected low back disability is 
evaluated as 20 percent disabling prior to May 26, 2006, 
under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 
5293, in effect at the time she filed her claim, and as 40 
percent disabiling since May 26, 2006.  However, during the 
pendency of the appeal, the regulations for evaluating spine 
disabilities were amended effective September 23, 2002 and 
September 26, 2003.  

In Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991), the 
Court held that when the governing law or regulations change 
during an appeal, the most favorable version will be applied 
absent Congressional intent to the contrary or if the 
Secretary of VA has indicated otherwise.  However, the 
Federal Circuit overruled Karnas to the extent that it 
indicated that retroactive application of a new law or 
regulation might be appropriate in the absence of language in 
the law or regulation requiring such application.  See Kuzma 
v. Principi, 341 F.3d 1327, 1328-1329 (2003); see also 
VAOPGCPREC 7-2003 (Nov. 19, 2003).  Therefore, the amendments 
to the regulations at issue in the present case cannot be 
construed to have retroactive effect unless their language 
requires this result.  See Kuzma, 341 F.3d at 1328 (citing 
Landgraf v. USI Film Prods., 511 U.S. 244 (1994)).  Here, 
there is no such language in the amendments.  Consequently, 
application of the newer regulations can be no earlier than 
the effective date of the change.

Criteria for Evaluating the Spine--in Effect Prior to 
September 26, 2003

Under Diagnostic Code 5292, the criteria assign a 20 percent 
disability rating for moderate limitation of motion.  The 
maximum rating of 40 percent is warranted for severe 
limitation of motion of the lumbar spine.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (2002).  

Under Diagnostic Code 5293, which sets forth the criteria for 
rating intervertebral disc syndrome (IVDS), a 20 percent 
rating is assigned for IVDS with moderate recurring attacks.  
A 40 percent evaluation is authorized for IVDS if it is 
severe with recurrent attacks and intermittent relief.  A 60 
percent evaluation is warranted for pronounced IVDS with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.  
38 C.F.R. 4.71a, Diagnostic Code 5293 (2002).

Under Diagnostic Code 5295, a 20 percent rating is assigned 
for lumbosacral strain with muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in 
standing position.  A 40 percent rating is warranted for 
severe lumbosacral strain with listing of the whole spine to 
the opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2002).  

Criteria for Evaluating Intervertebral Disc Syndrome--
Effective on September 23, 2002 and September 26, 2003

Effective from September 2002, IVDS is evaluated 
(preoperatively or postoperatively) either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under 38 C.F.R. § 4.25 (combined ratings 
table) separate evaluations of its chronic orthopedic and 
neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  A 20 percent rating is assigned for 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months.  
A 40 percent rating is assigned for incapacitating episodes 
having a total duration of at least four weeks but less than 
six weeks during the past 12 months.  A maximum 60 percent 
rating is warranted when there are incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months.  Note 1 provides that for the purposes of 
evaluations under Diagnostic Code 5293, an incapacitating 
episode is a period of acute signs and symptoms due to IVDS 
that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurological manifestations" means orthopedic and neurologic 
signs and symptoms resulting from IVDS that are present 
constantly, or nearly so.  Note 2 provides that when 
evaluating on the basis of chronic manifestations, evaluate 
orthopedic disabilities using evaluation criteria for the 
most appropriate orthopedic diagnostic code or codes.  
Evaluate neurological disabilities separately using 
evaluation criteria for the most appropriate neurological 
diagnostic code or codes.  67 Fed. Reg. 54345 (2002).

Effective from September 26, 2003, the diagnostic criteria 
for IVDS was renumbered as Diagnostic Code 5243.  The 
regulations remained the same in effect.  However, there was 
some minor re-phrasing.  In this respect, Diagnostic Code 
5243 provided the following:  Evaluate IVDS (preoperatively 
or postoperatively) either under the General Rating Formula 
for Diseases and Injuries of the Spine or under the Formula 
for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined.  It 
also deleted the old Note 2.

Criteria for Evaluating the Spine--Effective on September 26, 
2003

On September 26, 2003, the General Rating Formula for 
Diseases and Injury of the Spine became effective.  Under 
Diagnostic Codes 5235-5243, a 20 percent rating is assigned 
for forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees; or, the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  The next 
higher rating of 40 percent is warranted for forward flexion 
of the thoracolumbar spine of 30 degrees or less; or 
favorable ankylosis of the entire thoracolumbar spine.  A 50 
percent rating is assigned for unfavorable ankylosis of the 
entire thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5235 to 5243 (2006).  

Prior to May 26, 2006

As noted above, prior to May 26, 2006, the veteran's service-
connected low back disability was evaluated as 20 percent 
disabling under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5292, in effect at the time she filed her 
claim.  

After reviewing the evidence of record, the Board finds that 
a rating in excess of 20 percent is not warranted prior to 
May 26, 2006.  In this regard, the Board notes that the 
evidence during this time period does not show that the 
veteran had more than moderate limitation of motion of the 
lumbar spine, severe IVDS or severe lumbosacral strain or 
marked limitation of forward bending in a standing position.  

During the October 2000 VA orthopedic examination, the 
veteran's range of motion was assessed as full during both 
active and passive range of motion testing, and with pain 
noted only with extension beginning at 45 degrees.  At the 
time of the March 2003 VA orthopedic examination, the 
veteran's thoracolumbar forward flexion was to 90 degrees 
with evidence of pain beginning at 85 degrees, extension to 
30 degrees, lateral bending to 30 degrees bilaterally and 
lateral rotation to 30 degrees bilaterally.  That same month, 
a private evaluation indicates that the veteran had only 30 
percent of normal forward flexion at the waist but with 
normal dynamics on re-arising.  The examiner did not provide 
actual range of motion testing results in degrees.  An 
October 2005 VA orthopedic examination report indicates the 
veteran's thoracolumbar forward flexion was to 40 degrees 
with evidence of tightness and paraspinous muscle spasm, 
extension to 20 degrees, limited by pain, tightness and 
paraspinous muscle spasm, lateral bending to 25 degrees to 
the right, limited by pain and to 30 degrees on the left and 
lateral rotation to 30 degrees bilaterally.   These findings 
demonstrate no more than moderate limitation of motion.  

The veteran's sensation and reflexes were intact during the 
October 2000 and October 2005 examinations.  The March 2003 
VA examination revealed straight leg raising (SLR) testing to 
be positive at 60 and 90 degrees respectively; while the 
private March 2003 evaluation revealed SLR to be positive at 
45 degrees bilaterally, limited by tight hamstrings, 
confirmed with further testing.  The 2003 VA report indicated 
that radiculopathy was absent.  During the October 2005 
examination, SLR testing was negative.  Treatment records 
during this period of the veteran's appeal show complaints of 
pain, stiffness and tenderness, but there is no objective 
evidence of incapacitating episodes of IVDS or that the 
veteran was prescribed bed rest, as noted in the March 2003 
VA examination report.  In fact, the same examination report 
indicates that the veteran had lost no time from work as a 
result of her back disability.  These findings fail to show 
that a rating in excess of 20 percent is warranted based on 
IVDS under either the previous or revised criteria.  

Likewise, although muscle spasm in the paraspinal muscles was 
noted during range of motion testing during the 2003 and 2005 
VA examinations, and a March 2003 private MRI study indicates 
slight disc bulging and mild facet arthrosis at most of the 
lumbar levels, there is no evidence to show that the veteran 
had a severe lumbosacral strain manifested by listing of the 
whole spine to the opposite side, marked limitation of 
forward bending in a standing position or abnormal mobility 
on forced motion prior to May 26, 2006.  

Moreover, the Board notes that the vast majority of the VA 
treatment records and the VA examination reports do not 
indicate any objective evidence of, weakness, excess 
fatigability or incoordination, with limitation of motion due 
to pain as noted above, for the time period prior to May 26, 
2006.  In fact, as indicated above, the March 2003 VA 
examiner specifically noted the degrees, during range of 
motion testing, at which pain affected the veteran's range of 
motion, and the October 2005 VA examiner indicated that 
repetitions of range of motion testing did not produce 
fatigue, weakness or lack of endurance or cause escalating 
pain.  Therefore, the Board finds that the disability rating 
of 20 percent prior to May 26, 2006, adequately considers and 
encompasses any limitation of motion due to pain or any 
associated functional loss.  38 C.F.R. §§ 4.7, 4.40, 4.45; 
DeLuca, supra.

In light of the foregoing, the Board concludes that the 
preponderance of the evidence is against the claim for a 
rating in excess of 20 percent prior to May 26, 2006, and the 
claim must be denied.  As the preponderance of the evidence 
is against the claim, the benefit of the doubt doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Since May 26, 2006

As indicated above, since May 26, 2006, the veteran's 
service-connected low back disability is evaluated as 40 
percent disabling under the provisions of 38 C.F.R. § 4.71a.  
The RO originally rated the disability under Diagnostic Code 
5292, for limitation of motion.

After reviewing the evidence of record, the Board finds that 
the 40 percent disability rating effective from May 26, 2006, 
must be continued.  Prior to that date, the veteran 
complained of constant back pain with occasional 
radiculopathy into the right buttock and leg.  Objective 
medical evidence however, showed no more than moderate 
symptoms.  However, the May 26, 2006, VA examination report 
shows that the veteran's low back range of motion was 
significantly more functionally limited by pain since the 
most recent 2005 examination.  Lumbar spine forward flexion 
was to 45 degrees, limited by muscle spasm, extension was to 
30 degrees, and lateral flexion to 25 degrees bilaterally, 
with bilateral rotation to 55 degrees with no pain.  
Neurological examination revealed negative SLR testing, 
negative crossover testing and positive Patrick Favre's on 
the right leg only.  There is no motor or sensory deficit of 
either lower extremity from hip to toe.  Strength was 5/5 
bilaterally.  Knee jerk and Achilles reflexes were present 
and symmetrical bilaterally.  The patella reflexes were 
negative.  The assessment was thoracolumbar spine DDD with 
chronic muscle strain/sacroiliac dysfunction.  The examiner 
opined that it was reasonable to believe that the veteran 
would lose between 25 and 30 degrees of her range of motion, 
strength, coordination, and fatigability due to repetitive 
movement flares, affecting flexion and lateral flexion.  X-
ray studies revealed some degenerative changes.

There is no medical evidence that the veteran has persistent 
symptoms of pronounced IVDS since May 26, 2006.  In this 
respect, the Board notes that there is no current evidence of 
sciatic neuropathy or absent ankle jerk.  Nor does the 
evidence show that the veteran has experienced the requisite 
incapacitating episodes to warrant a 60 percent rating under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes.  Based on the evidence, the Board 
cannot conclude that the overall disability picture more 
closely approximates the severity required for a disability 
rating in excess of 40 percent under either the prior 
Diagnostic Code 5293 or the current Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes 
under Diagnostic Code 5243.  38 C.F.R. § 4.7.  Moreover, the 
evidence of record fails to show objective evidence of 
unfavorable ankylosis of the thoracolumbar spine, as 
contemplated for a 50 percent disability rating.  Given the 
foregoing, an increased disability evaluation for the period 
dating since May 26, 2006, is not warranted.

Finally, in evaluating this claim, the Board notes that there 
is no evidence of an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards at any time during the pendency of the veteran's 
claim.  38 C.F.R. § 3.321(b) (2006).  In this regard, the 
Board notes that the veteran's lumbosacral DDD has not 
necessitated frequent periods of hospitalization and there is 
no objective evidence that it resulted in marked interference 
with her employment.  

In view of the above, the Board finds that the preponderance 
of the evidence is against the claims for increase; the 
benefit-of-the doubt doctrine is inapplicable and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

An evaluation in excess of 20 percent for lumbosacral DDD 
prior to May 26, 2006, is denied.

An evaluation in excess of 40 percent for lumbosacral DDD 
since May 26, 2006, is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


